DETAILED ACTION
This office action is responsive to communication(s) filed on 7/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.
Claims 1, 15 and 20 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 12-13, 15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal; Sanjiv et al. (hereinafter Sirpal – US 20130076662 A1) in view of Chung; Jinkyo et al. (hereinafter Chung – US 20210174766 A1) and Klein; Christian et al. (hereinafter Klein – US 20180113520 A1).

Independent Claim 1:
Sirpal teaches A method of performing a split-screen display in an electronic 
device with a foldable screen, wherein the foldable screen comprises a first screen area and a second screen area on two sides of a folding line, the method comprising:
monitoring amplitude of rotation between the first screen area and the second screen area  (figs. 1A-1B and 1H-1J and ¶ 129, relative positions on rotating/folding screens 104 and 108 are sensed/monitored by one or more position sensors. Also see ¶¶ 130-134)
when detecting the foldable screen is in an unfolded state (sensors can detect that screens are in an “open” position [unfolded state] or a “closed” position, ¶¶ 130-131, and/or when they are transitioning between states, e.g., from open to closed state, ¶ 134)
and a target interface is displayed on at least one of the first screen area and the second screen area, (when in an open state, information can be displayed on both screens 104 and 108, ¶¶ 132-133)
[…];
determining a first interface and a second interface according to the target interface when detecting the amplitude of rotation is within a preset amplitude […]; (two screens can be in different relative positions, ¶ 126, and such positions are detected by sensors that generate signals indicating an angle of the screens relative to each other, ¶ 132. Also see ¶¶ 131 and 133. The content displayed [first interface and a second interface] is based on application state and current focus [according to the target interface], ¶¶ 154 and 182)
displaying the first interface on the first screen area; (position changes can trigger changes in the information displayed on both screens, ¶ 132, and different windows of an application can be displayed on each of the displays, ¶¶ 154 and 205 and fig. 6C)
and displaying the second interface on the second screen area. (position changes can trigger changes in the information displayed on both screens, ¶ 132, and different windows of an application can be displayed on each of the displays, ¶¶ 154 and 205 and fig. 6C)
Sirpal does not appear to expressly teach 
and that the preset amplitude includes a range.
However, Chung teaches/suggests the concept(s) of controlling the display modes of a dual display device based on angular ranges, ¶¶ 28-29, 31-32, and 38-39. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chung to include the concept of controlling the display modes of a dual display device based on angular ranges, as taught/suggested by Chung.
One would have been motivated to make such a combination in order to increase the convenience of the user to output content at multiple angles that are easily visible to the user (Chung ¶ 29).
Sirpal does not appear to expressly teach 
wherein when the foldable screen is in the unfolded state, an angle between the first screen area and the second screen area is defined as an initial angle, and wherein the amplitude of rotation is a change in the angle between the first screen area and the second screen area from the initial angle 
However, Klein teaches/suggests the concept(s) of a verification technique that disambiguates between an intentional and unintentional hinge movements, e.g., by measuring the change in hinge angle over time [monitoring duration of rotation is necessarily for angular velocity calculation], and comparing that calculated value to a particular velocity value that it is below that particular value, ¶¶ 55 and 64-65. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept(s) of a verification technique that disambiguates between an intentional and unintentional hinge movements, e.g., by measuring the change in hinge angle over time [monitoring duration of rotation is necessarily for angular velocity calculation], and comparing that calculated value to a particular velocity value that it is below that particular value, as taught/suggested by Klein.
One would have been motivated to make such a combination in order to include the accuracy of the method, by ignoring hinge movements that may translate to unintentional hinge angle changes (Klein ¶ 65).
In combination, Sirpal, as modified, teaches/suggests 
that the determining is when detecting that the amplitude is within a preset range (Sirpal teaches the determining step, as explained above. Chung teaches/suggests the concept(s) of controlling the display modes of a dual display device based on angular ranges, ¶¶ 28-29, 31-32, and 38-39)
wherein when the foldable screen is in the unfolded state, an angle between the first screen area and the second screen area is defined as an initial angle, and wherein the amplitude of rotation is a change in the angle between the first screen area and the second screen area from the initial angle (Sirpal teaches displaying different interfaces based on a detection of amplitude of rotation, as explained above. Klein teaches/suggests the concept(s) of a verification technique that disambiguates between an intentional and unintentional hinge movements, e.g., by measuring the change in hinge angle over time [monitoring duration of rotation is necessarily for angular velocity calculation], and comparing that calculated value to a particular velocity value that it is below that particular value, ¶¶ 55 and 64-65)

Independent Claims 15 and 20:
Claim(s) 15 and 20 is/are directed to an electronic device and computer-readable storage medium for accomplishing the steps of the method of claim 1, and are rejected using similar rationale(s).

Claim 3:
	The rejection of claim 1 is incorporated. Sirpal does not appear to expressly teach 
wherein determining the first interface and the second interface according to the target interface when detecting the amplitude of rotation is within the preset amplitude range comprises: 
acquiring a first number of angle changes between the first screen area and the second screen area during a statistical period when detecting the amplitude of rotation is within the preset amplitude range, the statistical period is a length of time during which the amplitude of rotation changes from the initial angle to a final angle;
and determining the first interface and the second interface according to the first number of angle changes and the target interface.
However, Klein teaches/suggests the concept(s) of verification techniques to disambiguate an intentional hinge gesture from other movements, e.g., by measuring the change in hinge angle over time [velocity], and comparing that calculated value to a particular velocity value that it is below that particular value, ¶¶ 55 and 64-65. Here, the velocity calculation is interpreted as including a statistical period as measured in amount of angles [initial angle to a final angle] changed over time, since velocity is measured in change per unit of time.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept(s) of verification techniques to disambiguate an intentional hinge gesture from other movements, e.g., by measuring the change in hinge angle over time [velocity], and comparing that calculated value to a particular velocity value that it is below that particular value, as taught/suggested by Klein.
One would have been motivated to make such a combination in order to include the accuracy of the method, by ignoring hinge movements that may translate to unintentional hinge angle changes (Klein ¶ 65).
In combination, Sirpal, as modified, teaches/suggests 
wherein determining the first interface and the second interface according to the target interface when detecting the amplitude of rotation is within the preset amplitude range comprises: (Sirpal teaches the determining, as mapped above for claim 1. Sirpal also teaches The content displayed [first interface and a second interface] is based on application state and current focus [target interface], ¶¶ 154 and 182. Chung teaches/suggests the concept(s) of controlling the display modes of a dual display device based on angular ranges, ¶¶ 28-29, 31-32, and 38-39.)
acquiring a first number of angle changes between the first screen area and the second screen area during a statistical period when detecting the amplitude of rotation is within the preset amplitude range, the statistical period is a length of time during which the amplitude of rotation changes from the initial angle to a final angle; (Sirpal teaches detecting amplitude of rotation using sensors, as mapped above for claim 1. Chung teaches/suggests the concept(s) of controlling the display modes of a dual display device based on angular ranges, ¶¶ 28-29, 31-32, and 38-39. Klein teaches/suggests the concept(s) of verification techniques to disambiguate an intentional hinge gesture from other movements, e.g., by measuring the change in hinge angle over time [velocity], and comparing that calculated value to a particular velocity value that it is below that particular value, ¶¶ 55 and 64-65. Here, the velocity calculation is interpreted as including a statistical period as measured in amount of angles [initial angle to a final angle] changed over time, since velocity is measured in change per unit of time.)
and determining the first interface and the second interface according to the first number of angle changes and the target interface. (Sirpal teaches determining a second interface according to a second interface, as mapped above for claim 1. Sirpal also teaches The content displayed [first interface and a second interface] is based on application state and current focus [target interface], ¶¶ 154 and 182. Klein teaches/suggests the concept(s) of verification techniques to disambiguate an intentional hinge gesture from other movements, e.g., by measuring the change in hinge angle over time [velocity], and comparing that calculated value to a particular velocity value that it is below that particular value, ¶¶ 55 and 64-65. Here, the velocity calculation is interpreted as including a statistical period as measured in amount of angles [initial angle to a final angle] changed over time, since velocity is measured in change per unit of time.)

Claim 5:
	The rejection of claim 1 is incorporated. Sirpal, as modified, further teaches
wherein determining the first interface and the second interface according to the target interface when detecting the amplitude of rotation is within the preset amplitude range comprises: (Sirpal teaches the determining, as mapped above for claim 1. Sirpal also teaches The content displayed [first interface and a second interface] is based on application state and current focus [target interface], ¶¶ 154 and 182. Chung teaches/suggests the concept(s) of controlling the display modes of a dual display device based on angular ranges, ¶¶ 28-29, 31-32, and 38-39.)
determining a first initial interface and a second initial interface according to the target interface when detecting the amplitude of rotation is within the preset amplitude range; (Sirpal teaches the determining, as mapped above for claim 1. Sirpal also teaches The content displayed [first interface and a second interface] is based on application state and current focus [target interface], ¶¶ 154 and 182. Chung teaches/suggests the concept(s) of controlling the display modes of a dual display device based on angular ranges, ¶¶ 28-29, 31-32, and 38-39.)
adjusting the first initial interface and the second initial interface according to a second number of angle changes between the first screen area and the second screen area; (Sirpal teaches state changes, such as opening or closing may update the content displayed on the screens, ¶¶ 131-133 and 199; Sirpal teaches the state changes are based on relative angle detected between the screen areas [a second number of angle changes between the first screen area and the second screen area], ¶¶ 132-133)
and determining the adjusted first initial interface as the first interface, and determining the adjusted second initial interface as the second interface. (Sirpal teaches state changes, such as opening or closing may update the content displayed on the screens, ¶¶ 131-133 and 199)

Claim 6:
	The rejection of claim 1 is incorporated. Sirpal does not appear to expressly teach
wherein after displaying the second interface on the second screen area, the method further comprises: acquiring a third number of angle changes within an additional preset amplitude range between the first screen area and the second screen area during a preset time period; 
and adjusting a display state of at least one of the first interface and the second interface according to the third number of angle changes. 
However, Klein teaches/suggests the concept(s) of a half-completed hinge gesture that must be completed after a preset time from the time that the gesture began, ¶ 71. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept(s) of a half-completed hinge gesture that must be completed after a preset time from the time that the gesture began, as taught/suggested by Klein.
One would have been motivated to make such a combination in order to include the accuracy of the method, by ignoring incomplete hinge movements, Klein ¶ 71.
In combination, Sirpal, as modified, teaches/suggests
wherein after displaying the second interface on the second screen area, the method further comprises: acquiring a third number of angle changes within an additional preset amplitude range between the first screen area and the second screen area during a preset time period; (Sirpal teaches the determining, as mapped above for claim 1. Sirpal also teaches The content displayed [first interface and a second interface] is based on application state and current focus [target interface], ¶¶ 154 and 182. Chung teaches/suggests the concept(s) of controlling the display modes of a dual display device based on angular ranges, ¶¶ 28-29, 31-32, and 38-39.; Klein teaches/suggests the concept(s) of a half-completed hinge gesture that must be completed after a preset time from the time that the gesture began, ¶ 71)
and adjusting a display state of at least one of the first interface and the second interface according to the third number of angle changes. (Sirpal teaches state changes, such as opening or closing may update the content displayed on the screens, ¶¶ 131-133 and 199; Sirpal teaches the state changes are based on relative angle detected between the screen areas [a second number of angle changes between the first screen area and the second screen area], ¶¶ 132-133)

Claim 12:
	The rejection of claim 1 is incorporated. Sirpal does not appear to expressly teach
wherein determining the first interface and the second interface according to the target interface comprises: acquiring a number of screen areas being rotated, when detecting the first interface or the second interface includes a video interface and the video interface is in a full screen playing mode;
and determining an unrotated screen area as a target screen area and displaying the video interface on the target screen area, in response to detecting the number of screen areas being rotated is one. 
However, Chung further teaches/suggests the concept(s) of a video being displayed in full screen across two display portions, fig. 4 and ¶¶ 42-44, wherein a user pushes up on one side of the screen [screen area[] being rotated], the side of the screen that is not pushed [unrotated screen area] continues to display the video, fig. 5 and ¶ 46. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept(s) of a video being displayed in full screen across two display portions, wherein a user pushes up on one side of the screen [screen area[] being rotated], the side of the screen that is not pushed [unrotated screen area] continues to display the video, as taught/suggested by Chung.
One would have been motivated to make such a combination in order to improve the user-friendliness of the method, by not immediately disrupting the full-screen display of the video, figs. 4-5 and ¶¶ 42-46.
In combination, Sirpal, as modified, teaches/suggests 
wherein determining the first interface and the second interface according to the target interface comprises: acquiring a number of screen areas being rotated, when detecting the first interface or the second interface includes a video interface and the video interface is in a full screen playing mode; (as explained above for claim 1, Sirpal teaches determining the first and second interfaces, and different angular positions correspond to at least four different states, namely, opened, closed, easel, and modified easel, ¶¶ 126 and 131-133 and figs. 1A-1C and 1H-1J. Chung further teaches/suggests the concept(s) of a video being displayed in full screen across two display portions, fig. 4 and ¶¶ 42-44, wherein a user pushes up on one side of the screen [screen area[] being rotated], the side of the screen that is not pushed [unrotated screen area] continues to display the video, fig. 5 and ¶ 46.)
and determining an unrotated screen area as a target screen area and displaying the video interface on the target screen area, in response to detecting the number of screen areas being rotated is one. (Chung further teaches/suggests the concept(s) of a video being displayed in full screen across two display portions, fig. 4 and ¶¶ 42-44, wherein a user pushes up on one side of the screen [screen area[] being rotated], the side of the screen that is not pushed [unrotated screen area] continues to display the video, fig. 5 and ¶ 46.)

Claim 13:
	The rejection of claim 1 is incorporated. Sirpal does not appear to expressly teach
wherein determining the first interface and the second interface according to the target interface comprises: determining the first interface according to display content of the target interface, when detecting the target interface is displayed in full screen on a screen area composed of the first screen area and the second screen area;
determining whether prompt messages are received in a preset period before a target time point, wherein the target time point is a point of time at which the amplitude of rotation is detected to reach the final angle;
determining an application program corresponding to the prompt messages in response to detecting the prompt messages are received;
and determining an interface corresponding to the prompt messages in the application program as the second interface. 
However, Klein teaches/suggests the concept(s) of displaying a media content [target interface] being displayed in full-screen on two displays, fig. 2:202, wherein the displayed media content could unrelated or directly related to a new interface, ¶ 44, e.g., it may be determined that a certain amount of emails [prompt messages] has previously arrived that day [see heading “Today”, preset period before a target time point], fig. 2:214, and displaying the new interface related to the emails based on hinge gestures, fig. 2:214 and ¶¶ 39, 42-44.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept(s) of displaying a media content [target interface] being displayed in full-screen on two displays, wherein the displayed media content could unrelated or directly related to a new interface, e.g., it may be determined that a certain amount of emails [prompt messages] has previously arrived that day [see heading “Today”, preset period before a target time point], a and displaying the new interface related to the emails based on hinge gestures, as taught/suggested by Klein.
One would have been motivated to make such a combination in order to improve the usability of the method by presenting additional information related to received messages without disrupting a full view image, Klein fig. 2:212.
In combination, Sirpal, as modified, teaches/suggests 
wherein determining the first interface and the second interface according to the target interface comprises: determining the first interface according to display content of the target interface, when detecting the target interface is displayed in full screen on a screen area composed of the first screen area and the second screen area; (as described for claim 1, Sirpal teaches the concept of determining first and second interfaces. Klein teaches/suggests the concept(s) of displaying a media content [target interface] being displayed in full-screen on two displays, fig. 2:202, wherein the displayed media content could unrelated or directly related to a new interface, ¶ 44, e.g., it may be determined that a certain amount of emails [prompt messages] has previously arrived that day [see heading “Today”, preset period before a target time point], fig. 2:214, and displaying the new interface related to the emails based on hinge gestures, fig. 2:214 and ¶¶ 39, 42-44)
determining whether prompt messages are received in a preset period before a target time point, wherein the target time point is a point of time at which the amplitude of rotation is detected to reach the final angle; (Klein teaches/suggests the concept(s) of d displaying a media content [target interface] being displayed in full-screen on two displays, fig. 2:202, wherein the displayed media content could unrelated or directly related to a new interface, ¶ 44, e.g., it may be determined that a certain amount of emails [prompt messages] has previously arrived that day [see heading “Today”, preset period before a target time point], fig. 2:214, and displaying the new interface related to the emails based on hinge gestures, fig. 2:214 and ¶¶ 39, 42-44)
determining an application program corresponding to the prompt messages in response to detecting the prompt messages are received; (Klein teaches/suggests the concept(s) of displaying a media content [target interface] being displayed in full-screen on two displays, fig. 2:202, wherein the displayed media content could unrelated or directly related to a new interface, ¶ 44, e.g., it may be determined that a certain amount of emails [prompt messages] has previously arrived that day [see heading “Today”, preset period before a target time point], fig. 2:214, and displaying the new interface related to the emails based on hinge gestures, fig. 2:214 and ¶¶ 39, 42-44)
and determining an interface corresponding to the prompt messages in the application program as the second interface. (Klein teaches/suggests the concept(s) of displaying a media content [target interface] being displayed in full-screen on two displays, fig. 2:202, wherein the displayed media content could unrelated or directly related to a new interface, ¶ 44, e.g., it may be determined that a certain amount of emails [prompt messages] has previously arrived that day [see heading “Today”, preset period before a target time point], fig. 2:214, and displaying the new interface related to the emails based on hinge gestures, fig. 2:214 and ¶¶ 39, 42-44)

Claims 17:
Claim(s) 17 is directed to an electronic device for accomplishing the steps of the method of claim 3, and is rejected using similar rationale(s).

Claim 19:
Claim(s) 19 is directed to an electronic device for accomplishing the steps of the method of claim 5, and is rejected using similar rationale(s).

Claim(s) 2, 4, 7, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal (US 20130076662 A1) in view of Chung (US 20210174766 A1) and Klein (US 20180113520 A1), as applied to claims 1 and 15 above, and further in view of Hung; Yu-Cheng et al. (hereinafter Hung – US 20190361557 A1).

Claim 2:
	The rejection of claim 1 is incorporated. Sirpal does not appear to expressly teach
wherein monitoring the amplitude of rotation between the first screen area and the second screen area when detecting the foldable screen is in the unfolded state and the target interface is displayed on at least one of the first screen area and the second screen area comprises:
monitoring duration of rotation between the first screen area and the second screen area, when detecting the foldable screen is in the unfolded state and the target interface is displayed on the at least one of the first screen area and the second screen area;
and acquiring the amplitude of rotation between the first screen area and the second screen area within the duration […].
However, Klein teaches/suggests the concept(s) of verification techniques to disambiguate an intentional hinge gesture from other movements, e.g., by measuring the change in hinge angle over time [monitoring duration of rotation is necessarily for angular velocity calculation], and comparing that calculated value to a particular velocity value that it is below that particular value, ¶¶ 55 and 64-65. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept(s) of verification techniques to disambiguate an intentional hinge gesture from other movements, e.g., by measuring the change in hinge angle over time [monitoring duration of rotation is necessarily for angular velocity calculation], and comparing that calculated value to a particular velocity value that it is below that particular value, as taught/suggested by Klein.
One would have been motivated to make such a combination in order to include the accuracy of the method, by ignoring hinge movements that may translate to unintentional hinge angle changes (Klein ¶ 65).
Sirpal does not appear to expressly teach that the acquiring is when detecting the duration is within a preset time range. 
However, Hung teaches/suggests the concept of differentiating between intentional and unintentional user operation based on whether an operation time exceeds a threshold, ¶¶ 43 and 48. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept(s) of differentiating between intentional and unintentional user operation based on whether an operation time exceeds a threshold, as taught/suggested by Hung.
One would have been motivated to make such a combination in order to improve the accuracy of the method by differentiating between intentional and unintentional operations (Hung ¶¶ 43 and 48).
In combination, Sirpal, as modified, teaches/suggests
wherein monitoring the amplitude of rotation between the first screen area and the second screen area when detecting the foldable screen is in the unfolded state and the target interface is displayed on at least one of the first screen area and the second screen area comprises: (Sirpal teaches this monitoring, as mapped above for claim 1. Sirpal also teaches The content displayed [first interface and a second interface] is based on application state and current focus [target interface], ¶¶ 154 and 182)
monitoring duration of rotation between the first screen area and the second screen area, when detecting the foldable screen is in the unfolded state and the target interface is displayed on the at least one of the first screen area and the second screen area; (Sirpal teaches the monitoring of rotation angles, using sensors, as explained above for claim 1. Sirpal also teaches The content displayed [first interface and a second interface] is based on application state and current focus [target interface], ¶¶ 154 and 182. Klein teaches/suggests the concept(s) of verification techniques to disambiguate an intentional hinge gesture from other movements, e.g., by measuring the change in hinge angle over time [monitoring duration of rotation is necessarily for angular velocity calculation], and comparing that calculated value to a particular velocity value that it is below that particular value, ¶¶ 55 and 64-65)
and acquiring the amplitude of rotation between the first screen area and the second screen area within the duration when detecting the duration is within a preset time range. (Sirpal teaches the monitoring of rotation angles, using sensors, as explained above for claim 1. Klein teaches/suggests the concept(s) of verification techniques to disambiguate an intentional hinge gesture from other movements, e.g., by measuring the change in hinge angle over time [monitoring duration of rotation is necessarily for angular velocity calculation], and comparing that calculated value to a particular velocity value that it is below that particular value, ¶¶ 55 and 64-65. Hung teaches/suggests the concept of differentiating between intentional and unintentional user operation based on whether an operation time exceeds a threshold, ¶¶ 43 and 48)

Claim 4:
	The rejection of claim 3 is incorporated. Sirpal does not appear to expressly teach
wherein determining the first interface and the second interface according to the first number of angle changes and the target interface comprises: determining the first interface and the second interface according to the target interface in response to detecting the first number of angle changes is greater than a preset number. 
However, Hung teaches/suggests the concept of differentiating between intentional and unintentional user operation based on whether an operation distance exceeds a threshold, ¶ 48. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept of differentiating between intentional and unintentional user operation based on whether an operation distance exceeds a threshold, as taught/suggested by Hung.
One would have been motivated to make such a combination in order to improve the accuracy of the method by differentiating between intentional and unintentional operations (Hung ¶ 48).
In combination, Sirpal, as modified, teaches/suggests 
wherein determining the first interface and the second interface according to the first number of angle changes and the target interface comprises: determining the first interface and the second interface according to the target interface in response to detecting the first number of angle changes is greater than a preset number (Sirpal teaches the monitoring of rotation angles, using sensors, as explained above for claim 1. Klein teaches/suggests the concept(s) of verification techniques to disambiguate an intentional hinge gesture from other movements, e.g., by measuring the change in hinge angle over time [monitoring duration of rotation is necessarily for angular velocity calculation], and comparing that calculated value to a particular velocity value that it is below that particular value, ¶¶ 55 and 64-65. Hung teaches/suggests the concept of differentiating between intentional and unintentional user operation based on whether an operation distance exceeds a threshold, ¶ 48).

Claim 7:
	The rejection of claim 6 is incorporated. Sirpal does not appear to expressly teach
wherein adjusting the display state of at least one of the first interface and the second interface according to the third number of angle changes comprises: displaying the first interface on the second screen area, and displaying the second interface on the first screen area in response to detecting the third number of angle changes is a preset number. 
However, Hung teaches/suggests the concept of differentiating between intentional and unintentional user operation based on whether an operation distance exceeds a threshold [preset number], ¶ 48. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept of differentiating between intentional and unintentional user operation based on whether an operation distance exceeds a threshold, as taught/suggested by Hung.
One would have been motivated to make such a combination in order to improve the accuracy of the method by differentiating between intentional and unintentional operations (Hung ¶ 48).
In combination, Sirpal, as modified, teaches/suggests 
wherein adjusting the display state of at least one of the first interface and the second interface according to the third number of angle changes comprises: displaying the first interface on the second screen area, and displaying the second interface on the first screen area in response to detecting the third number of angle changes is a preset number. (Sirpal teaches state changes, such as opening or closing may update the content displayed on the screens, ¶¶ 131-133 and 199; Sirpal teaches the state changes are based on relative angle detected between the screen areas, ¶¶ 132-133. Different angular positions correspond to at least four different states, namely, opened, closed, easel, and modified easel, ¶¶ 126 and 131-133 and figs. 1A-1C and 1H-1J. Hung teaches/suggests the concept of differentiating between intentional and unintentional user operation based on whether an operation distance exceeds a threshold [preset number], ¶ 48.)

Claims 16:
Claim(s) 16 is directed to an electronic device for accomplishing the steps of the method of claim 2, and is rejected using similar rationale(s).

Claims 18:
Claim(s) 18 is directed to an electronic device for accomplishing the steps of the method of claim 4, and is rejected using similar rationale(s).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Sirpal (US 20130076662 A1) in view of Chung (US 20210174766 A1) and Klein (US 20180113520 A1), as applied to claim 6 above, and further in view of Jang; Minsuk et al. (hereinafter Jang – US 20200128116 A1).

Claim 8:
	The rejection of claim 6 is incorporated. Sirpal does not appear to expressly teach
wherein adjusting the display state of at least one of the first interface and the second interface according to the third number of angle changes comprises: implementing page turning operation on the first interface or the second interface to switch the first interface or the second interface to a Nth level interface according to the third number of angle changes. 
However, Jang teaches/suggests the concept of scrolling through GUIs based on a folding angle of a device’s foldable housing, ¶ 106. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept of scrolling through GUIs based on a folding angle of a device’s foldable housing, as taught/suggested by Jang.
One would have been motivated to make such a combination in order to improve the usability of the method by providing a more convenient control of an application, Jang ¶ 5.
In combination, Sirpal, as modified, teaches/suggests
wherein adjusting the display state of at least one of the first interface and the second interface according to the third number of angle changes comprises: implementing page turning operation on the first interface or the second interface to switch the first interface or the second interface to a Nth level interface according to the third number of angle changes. (Sirpal teaches state changes, such as opening or closing may update the content displayed on the screens, ¶¶ 131-133 and 199; Sirpal teaches the state changes are based on relative angle detected between the screen areas, ¶¶ 132-133. Different angular positions correspond to at least four different states, namely, opened, closed, easel, and modified easel, ¶¶ 126 and 131-133 and figs. 1A-1C and 1H-1J. Jang teaches/suggests the concept of scrolling through GUIs based on a folding angle of a device’s foldable housing, ¶ 106)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal (US 20130076662 A1) in view of Chung (US 20210174766 A1) and Klein (US 20180113520 A1), as applied to claim 6 above, and further in view of Zhu; Yuxuan (hereinafter Zhu –US 20210208697 A1).

Claim 9:
	The rejection of claim 6 is incorporated. Sirpal does not appear to expressly teach
wherein the target interface is a video interface, wherein adjusting the display state of at least one of the first interface and the second interface according to the third number of angle changes comprises: determining a number of progress adjustments of the video interface according to the third number of angle changes, wherein the progress adjustments comprise fast-forward or fast-backward operations. 
However, Zhu teaches/suggests the concept of controlling the playback of a multimedia file by triggering functions, such as fast forward and fast backward functions, by changing the folding angle between a first and second screen, ¶ 30. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept of controlling the playback of a multimedia file by triggering functions, such as fast forward and fast backward functions, by changing the folding angle between a first and second screen, as taught/suggested by Zhu.
One would have been motivated to make such a combination in order to increase the usability of the method by allowing control of the multimedia file without requiring the user to touch or slide on a screen, Zhu ¶ 30.
In combination, Sirpal, as modified, teaches/suggests
wherein the target interface is a video interface, wherein adjusting the display state of at least one of the first interface and the second interface according to the third number of angle changes comprises: determining a number of progress adjustments of the video interface according to the third number of angle changes, wherein the progress adjustments comprise fast-forward or fast-backward operations. (Sirpal teaches state changes, such as opening or closing may update the content displayed on the screens, ¶¶ 131-133 and 199; Sirpal teaches the state changes are based on relative angle detected between the screen areas, ¶¶ 132-133. Different angular positions correspond to at least four different states, namely, opened, closed, easel, and modified easel, ¶¶ 126 and 131-133 and figs. 1A-1C and 1H-1J. Zhu teaches/suggests the concept of controlling the playback of a multimedia file by triggering functions, such as fast forward and fast backward functions, by changing the folding angle between a first and second screen, ¶ 30)


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal (US 20130076662 A1) in view of Chung (US 20210174766 A1) and Klein (US 20180113520 A1), as applied to claim 6 above, and further in view of Campbell; Kent Allen (hereinafter Campbell – US 20190155343 A1).

Claim 10:
	The rejection of claim 6 is incorporated. Sirpal does not appear to expressly teach
wherein the target interface is a video interface, wherein adjusting the display state of at least one of the first interface and the second interface according to the third number of angle changes comprises: turning up a volume of the video interface to a first volume level according to the third number of angle changes when detecting the first screen area rotates towards to the second screen area, wherein the first volume level corresponds to the third number of angle changes; and turning down the volume of the video interface to a second volume level according to the third number of angle changes when detecting the first screen area rotates opposite to the second screen area, wherein the second volume level corresponds to the third number of angle changes. 
However, Campbell teaches/suggests the concept(s) of increasing and decreasing a device’s speaker volume based on a detected hinge angle between two display panels, ¶ 30. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept(s) of increasing and decreasing a device’s speaker volume based on a detected hinge angle between two display panels, as taught/suggested by Campbell.
One would have been motivated to make such a combination in order to increase the usability of the method by allowing control of the device’s volume without requiring the user to touch or slide on a screen, ¶ 30.
In combination, Sirpal, as modified, teaches/suggests 
wherein the target interface is a video interface, wherein adjusting the display state of at least one of the first interface and the second interface according to the third number of angle changes comprises: turning up a volume of the video interface to a first volume level according to the third number of angle changes when detecting the first screen area rotates towards to the second screen area, wherein the first volume level corresponds to the third number of angle changes; and turning down the volume of the video interface to a second volume level according to the third number of angle changes when detecting the first screen area rotates opposite to the second screen area, wherein the second volume level corresponds to the third number of angle changes. (Sirpal teaches state changes, such as opening or closing may update the content displayed on the screens, ¶¶ 131-133 and 199; Sirpal teaches the state changes are based on relative angle detected between the screen areas, ¶¶ 132-133. Different angular positions correspond to at least four different states, namely, opened, closed, easel, and modified easel, ¶¶ 126 and 131-133 and figs. 1A-1C and 1H-1J. Campbell teaches/suggests the concept(s) of increasing and decreasing a device’s speaker volume based on a detected hinge angle between two display panels, ¶ 30).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal (US 20130076662 A1) in view of Chung (US 20210174766 A1) and Klein (US 20180113520 A1), as applied to claim 1 above, and further in view of Campbell (US 20190155343 A1).

Claim 11:
	The rejection of claim 1 is incorporated. Sirpal does not appear to expressly teach
wherein determining the first interface and the second interface according to the target interface comprises: acquiring an image captured by a camera, when detecting the first interface or the second interface includes a video interface and the video interface is in a full screen playing mode;
determining an eye-gaze direction according to the image in response to detecting the image includes a human face;
and determining a target screen area according to the eye-gaze direction, and displaying the video interface on the target screen area.
However, Campbell teaches/suggests the concept(s) of natural user interface capabilities of a device, including camera-based facial recognition and eye gaze tracking, ¶ 39 and 70.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept(s) of natural user interface capabilities of a device, including camera-based facial recognition and eye gaze tracking, as taught/suggested by Campbell.
One would have been motivated to make such a combination in order to improve the usability of the method by allowing the user to interact with a device in a natural, less constrained, manner, Campbell, ¶ 72.
In combination, Sirpal, as modified, teaches/suggests 
wherein determining the first interface and the second interface according to the target interface comprises: acquiring an image captured by a camera, when detecting the first interface or the second interface includes a video interface and the video interface is in a full screen playing mode; (Sirpal teaches displaying media players [video interface], ¶ 178, and acquiring an image captured by a camera, ¶ 154, and focusing on a full-screen display, ¶¶ 154 and 269-270 and fig. 270; Campbell teaches/suggests the concept(s) of natural user interface capabilities of a device, including camera-based facial recognition and eye gaze tracking, ¶ 39 and 70)
determining an eye-gaze direction according to the image in response to detecting the image includes a human face; (Campbell teaches/suggests the concept(s) of natural user interface capabilities of a device, including camera-based facial recognition and eye gaze tracking, ¶ 39 and 70)
and determining a target screen area according to the eye-gaze direction, and displaying the video interface on the target screen area. (Sirpal teaches media players [video interface], ¶ 178, and acquiring an image captured by a camera, ¶ 154, and focusing on a full-screen display, ¶¶ 154 and 269-270 and fig. 270; Campbell teaches/suggests the concept(s) of natural user interface capabilities of a device, including camera-based facial recognition and eye gaze tracking, ¶ 39 and 70).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal (US 20130076662 A1) in view of Chung (US 20210174766 A1) and Klein (US 20180113520 A1), as applied to claim 13 above, and further in view of Dusane; Yogesh Devidas (hereinafter Dusane – US 20170101054 A1).

Claim 14:
	The rejection of claim 13 is incorporated. Sirpal further teaches
further comprising: acquiring a current background interface […]; (that windows can be suspended and not rendered in the displays [current background interface], and can be reactivated and rendered on the display(s), see at least ¶ 188)
and determining the second interface according to the current background interface. (activated content can be displayed on first or second screens, ¶ 206)
Sirpal does not appear to expressly teach 
that the acquiring of the background interface occurs when detecting the prompt messages are not received. 
However, Dusane teaches/suggests the concept(s) of a communication system that provides alerts when it is determined that alerts are received and does not display the alerts if alerts are not received, ¶¶ 124-126 and fig. 5:504,506,508,510.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sirpal to include the concept(s) of a communication system that provides alerts when it is determined that alerts are received and does not display the alerts if alerts are not received, as taught/suggested by Dusane.
One would have been motivated to make such a combination in order to produce a more efficient method that displays notification related information only when notifications are present, ¶¶ 124-126 and fig. 5:504,506,508,510.
In combination, Sirpal, as modified, teaches/suggests 
that the acquiring of the background interface occurs when detecting the prompt messages are not received. (Sirpal teaches reactivating suspended windows, ¶¶ 188 and 206, and displaying notifications.  Klein teaches/suggests the concept(s) of displaying a media content [target interface] being displayed in full-screen on two displays, fig. 2:202, wherein the displayed media content could unrelated or directly related to a new interface, ¶ 44, e.g., it may be determined that a certain amount of emails [prompt messages] has previously arrived that day [see heading “Today”, preset period before a target time point], fig. 2:214, and displaying the new interface related to the emails based on hinge gestures, fig. 2:214 and ¶¶ 39, 42-44. Dusane teaches/suggests the concept(s) of a communication system that provides alerts when it is determined that alerts are received and does not display the alerts if alerts are not received, ¶¶ 124-126 and fig. 5:504,506,508,510).

Response to Arguments
The applicant’s arguments are fully considered, but are not persuasive. 
First, the applicant attacks Sirpal and Chung for not teaching the newly added limitations of independent claims 1, 15 and 20. Namely, that these references teach detecting a current angle, but do not teach detecting a change in angle from an initial angle to a final angle (Amendment, Pgs 13-16). Nevertheless, as explained above, Klein suggests the change from an initial angle to final angle at least by disclosing calculating a velocity associated with a hinge movement (that is, the change in angle over time). 
Second, the applicant attacks the combination of Sirpal and Chung allegedly because the screen arrangements are different between both references (Amendment, Pg 15). However, Chung is not used to teach the concept of screen arrangement, but of a preset amplitude including a range. As explained above, combining Sirpal and Chung would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to increase the convenience of the user to output content at multiple angles that are easily visible to the user, Chung ¶ 29.
Other argument(s) for above and/or additional claims rely on the arguments above and are unpersuasive at least for the same reason(s) provided above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Kim; Yongsin et al. (hereinafter Kim – US 20130215041 A1), pertinent for disclosing a device for obtaining degrees of move between display regions and selecting specific operations depending on the obtained degrees of move, ¶¶ 43-44, 47, figs. 3 and Kim claims 33-34 and 37).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175